DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Amended claim 1 recites limitations “assigning functions to each well object, wherein the functions comprise operations and actions recommended to operate each of the well objects in the oil well after drilling for oil recovery”, which are not supported by the originally filed specification.    The entire specification was totally silent as to the timing of “assigning functions to each well object” being “after drilling for oil recovery.” (Emphasis added)     
	Contrarily, the specification seems to disclose that the step of “assigning functions to each well object” is carried out during and/or before performing “drilling” operation.  For example, in paragraphs [0010], [0032], [0040], [0050], [0052], and Figs. 2a~2c, 3a, 3b, 6a, 6b, 6c and 7, the current invention describes a method for planning well operations with automated decision support by first assigning technical parameters (e.g. technical data 202, Fig. 2a, or tubular diameter, weight, tensile strength, drilling mud, torque, force, fluid compressibility, [0076]) of well objects 403 (e.g. any object that is a part of said hydrocarbon exploration or recovery environment, such as tubular, pipe, drilling rig, Fig. 4a, [0008]) in the oil well; and then assigning functions 205 (e.g. standard operations such as “vertical movement of the pipe, tubular, wire or similar used to convey the well object into the well, rotation or applied torque, pressure or circulation through the pipe, or annuli between pipes, or in hydraulic control lines, or electric or electronic signals via the pipe, tubular, wire”, [0016]) to each well object to perform well drilling operations prior to combining the functions into a plurality of functional models to manipulate the plurality of well objects.   In other words, the step of “assigning functions to each well object” in claim 1 seems to be used to utilize a function model 218 (Fig. 2c) along with function controls 220 (Fig. 2C) during and/or prior to executing well drilling operations to ensure the drilling operation is within expected manner and minimize human errors.  After drilling for oil recovery, the drilling operations were completed and thus the step of “assigning functions to each well object” was no longer required.  Therefore, it is not understandable as to why the step of “assigning functions to each well object is carried out “after drilling” to recover oil.  (Emphasis added)  It seems like the step of “assigning functions to each well object” should have been performed before drilling for oil recovery.  The Applicant is invited to clarify the foregoing issues.
	Claims 2, 4, 18 and 19 are also rejected for the same reason as that of claim 1, as they are dependent from the rejected claim 1 and thus inherit the same issues as that of claim 1.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 2, 4, 18 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ertas et al. (US 2012/0130693).
	In re claim 1, Ertas et al. teach a method for planning well operations by automatically generating a function model for the operation of a plurality of well objects 102/106/108/110 in an oil well 104 comprising:
assigning technical parameters of interest to each of the well objects 102/106/108/110 in the oil well 104, i.e. assigning technical parameters, such as drilling parameters, real-time operating parameters, selected drill tool assembly parameters and peak-to-peak operating parameters, downhole operational parameters and drilling assembly design parameters, to well objects 102/106/108/110 ([0047], [0050], [0052], [0067], [0085]);
assigning functions to each well object 102/106/108/110, wherein the functions comprise operations and actions recommended to operate each of the well objects 102/106/108/110 in the oil well 104 after drilling for oil recovery ([0047]);
combining the functions (e.g. downhole vibration severity, downhole drill tool assembly rotational velocity, downhole axial velocity, downhole axial acceleration, downhole axial load, downhole torsional moment, drill bit, drill string, mud, mud flow rate, torque, pressure, temperature, WOH, WOB, [0016], [0047], [0049], [0055], [0067]) associated with each of the well objects 102/106/108/110 into a plurality of functional models (e.g. dynamic perturbation models, reduced model, physical model, drill string model, and frequency-domain models, [0067], [0070], [0072], [0076], [0077]) describing operations to be executed to manipulate the plurality of well objects 102/106/108/110;
defining a safe operating window (e.g. safe operating zones, [0255]) for each of the functions in the plurality of functional models considering the technical parameters of interest assigned to each of the plurality of well objects 102/106/108/110; and
operating each of the plurality of well objects 102/106/108/110 of the oil well 104 via operations described by the functional model that are within the safe operating window, i.e. operating by drilling the oil well 104 using the functional model within safe operating zones.

	In re claim 2, Ertas et al. teach further comprising creating at least one database; and storing, retrieving, and updating the function model in the at least one database ([0079] – [0083], Fig. 2).

	In re claim 4, Ertas et al. teach that the operating of the plurality of well objects in the well comprises sending at least one control signal (e.g. torque signal, streaming surface signal, [0103], [0111], [0112], [0120], [0134], [0138], [0142], [0254) to at least one of the plurality of well objects 102/106/108/110.

	In re claim 18, Ertas et al. teach that each function is associated with a main function (i.e. downhole vibration severity), allowing automated sorting of functions originating from multiple well objects to be placed under the same main function heading, i.e. the downhole vibration severity is a main function associated with multiple sub-functions, including downhole drill tool assembly rotational velocity, downhole axial velocity, downhole axial acceleration, downhole axial load, downhole torsional moment ([0055]), wherein the reference level of the downhole vibration severity allows automated sorting of sub-functions originated from well objects to be placed under the same main function heading ([0018], [0020], [0050], [0051], [0055], [0065], [0066], [0070] –[0074]).

	In re claim 19, Ertas et al. teach that function models (e.g. dynamic perturbation models, reduced model, physical model, drill string model, and frequency-domain models, [0067], [0070], [0072], [0076], [0077]) select the signature events (e.g. an amplitude of downhole vibration) applicable for each of the functions associated with each of the well objects 102/106/108/110.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 2, 4 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 8, 2022



/HSIEN MING LEE/